Citation Nr: 1215858	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  06-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for skin disability of the toenails.

2.  Entitlement to service connection for skin disability of the fingernails.

3.  Entitlement to service connection for shingles.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had 26 years of active duty service ending with her retirement in July 2004.

This matter came to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the Board at the RO in September 2007.  A transcript is of record.

This matter was remanded in November 2007, July 2009 and November 2010 for further development.  The Board acknowledges the representative's assertion that the appeal is not properly back before the Board after remand.  However, the Board's review of the record shows that the RO has complied with all remand instructions by obtaining VA treatment records, scheduling VA examinations (with the most recent VA examination conducted by two examiners, one of whom is a board-certified dermatologist) and issuing supplemental statements of the case.  There appeared to be some confusion regarding a clarification from an examiner, but the record shows that an addendum was obtained which met all the remand directives.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  

For purposes of clarity and for reasons apparent from the following decision, the Board has redescribed the skin disability issues separately as pertaining to the toenails and to the fingernails.



FINDINGS OF FACT

1.  There is no current medical diagnosis of skin disability of the toenails.

2.  Onycholysis of the fingernails is proximately due to the treatment related to the Veteran's service-connected rosecea.

3.  There is no current medical diagnosis of shingles.


CONCLUSIONS OF LAW

1.  Skin disability of the toenails was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Onycholysis of the fingernails is proximately due to the Veteran's service-connected rosecea.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Shingles was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the issue of entitlement to service connection for skin disability of the fingernails, there is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran for the aforementioned issue is being granted by this decision of the Board.  The Board notes that RO letters in December 2007 and July 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if she wishes to appeal from those downstream determinations. 

Regarding the remaining issues, the RO provided the appellant pre-adjudication notice by a letter dated in August 2004.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.    
                                                                           
The RO provided the appellant with additional notice in December 2007 and July 2009, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
    
While the December 2007 and July 2009 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in May 2009, July 2010 and October 2011 supplemental statement of the case, following the provision of notice in December 2007 and July 2009.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service and VA treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in November 2004, January 2009, August 2009 and January 2011; a February 2011 VA examination report addendum was received via e-mail in February 2011; and afforded the Veteran the opportunity to give testimony before the Board at the RO in September 2007.  

A November 2011 document from the RO reveals concern that the January 2011 VA examination is inadequate because the Veteran was not examined by a medical doctor, but rather a physician assistant.  A call was placed in December 2011 to the Compensation and Pension clerk, who found that the examination was originally initiated by M.K.M. and that M.K.M. is a doctor who conducted the examination with a physician assistant.  A review of the August 2009 VA examination report shows that M.K.M. also originally initiated that examination.  As will be seen below, M.K.M. had mentioned in a February 2011 e-mail that she is a board-certified dermatologist.      

It appears to the Board that another VA examination was scheduled in error following the one conducted in January 2011.  However, this second examination was cancelled after receipt of an examination opinion addendum.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

The issues before the Board involve claims of entitlement to service connection for skin disabilities of the toenails and fingernails, and for shingles.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An October 1977 report of medical examination shows that clinical evaluation of the skin was abnormal.  However, only eczema of the hand was noted.  An April 1982 report of medical history shows that the Veteran had marked the appropriate box to indicate skin disease, but no other information regarding that notation was provided by the Veteran.  In May 1982, the Veteran was treated for a rash on her face.  February 1999, March 1999 and November 2000 treatment records reveal treatment for onychomycosis.  When the Veteran was seen in March 2003, a notation provided that she complained of possible bilateral toenail infection that had been treated.  An April 2003 mycology result revealed that there were no fungi isolated at 4 weeks.  On March 2003 and April 2003 health questionnaires, the Veteran reported having a toenail infection and shingles.  An April 2003 service treatment record shows that the Veteran had recurrent toenail infections over the last 6 years and that she had developed shingles after starting Lamisil.  The assessment included several disorders, which included possible toenail infection.  On an August 2003 dental patient medical history, the Veteran reported having shingles during the past year; and specified that it was in May 2003.  In an April 2004 VA report of medical assessment, the Veteran expressed concern about the reoccurrence of shingles.  An April 2004 report of medical history reveals the Veteran also expressed concern about the reoccurrence of nail fungus.  A May 2004 service treatment record shows recurring onychomycosis.  While the Veteran was treated for onychomycosis and shingles in service, service treatment records are silent for any complaints, treatments, or diagnosis of skin disability of the fingernails.

Post service, VA examination reports signed in January 2005 and February 2005 show that after interviewing and examining the Veteran (in November 2004) and after reviewing the Veteran's claims file, the VA examiner found that there was no fungal growth of the toenails found during the examination. 

December 2005 and February 2007 VA treatment records show that the Veteran's prior medical history included shingles in March 2003.

At a September 2007 hearing before the Board at the RO, the Veteran testified that she did not have a current problem with toenail fungus; and that she did not have it when she retired.  She expressed concern that it would return once she went back to work and was required to wear closed toed shoes.  As for shingles, she testified that she did not currently have them, but she had them in March 2003 and March 2004.

The Board notes that the requirement that a claimant have a current disability, before service connection may be awarded for that disability, is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds that since the Veteran's claim was received in July 2004, the shingles she testified to having in 2004 occurred prior to the filing of her claim.  According to the Veteran, she has not had shingles since March 2004.

When the Veteran was afforded another VA examination in August 2009, she reported that since separating from service, she has not had any nail problems and was not on any antifungal treatment.  It was noted that she recently returned to the work force doing administrative work.  As for her shingles, she expressed concern that it will "come back again."  After interviewing and examining the Veteran, and after reviewing her entire claims file, the VA examiners diagnosed history of onychomycosis (no active disease since at least 2004) and history of shingles, no sequelae.

An April 2010 VA treatment record shows no rashes upon examination.  While rosacea was noted, the record was silent for skin disability of the nails and shingles.

When the Veteran was afforded another VA examination in January 2011, the VA examiners diagnosed no active disease or residuals of shingles and no pathology of the toenails.  After interviewing and examining the Veteran, and after reviewing her claims file, the VA examiners stated that the minimal nail changes on the great toenail and second toenails are changes due to friction of the nail against the shoe and/or the filling of the nail that is done with polishing to promote nail polish adherence.  The VA examiners opined that it was not caused by fungus and is not related to the Veteran's onychomycosis during active service.  As for her shingles, the VA examiners found that it was caused by reactivation of the varicella zoster virus.  Any relation in outbreaks to stress, they said, is not medically proven.  The VA examiners then cited to a webpage article and quoted therefrom.  The VA examiners then acknowledged that while the reported outbreaks of shingles did occur during service, there is no current disease or residuals from her prior outbreaks.  They concluded the discussion by stating that no current disability exists.

In a February 2011 e-mail, one of the VA examiners (Dr. M.K.M.) who examined the Veteran a month prior stated that as a board-certified dermatologist, she was highly trained to recognize onychomycosis and shingles.  It was her professional opinion that they were neither active, nor are there any residuals as no disability exists.

I.  Skin disability of the Toenails and Shingles

The Veteran is certainly competent to testify the symptoms of skin disability of the toenails and shingles.  However, the Veteran has stated that she will likely experience toenail fungus after extended periods wearing closed toed shoes; and she is not currently experiencing shingles, but rather believes that she will have it in the future.  Thus, the Veteran herself admits to no current disabilities of skin disability of the toenails and shingles.
 
Therefore, based on the competent medical evidence of record, the Board must conclude that the Veteran does not have skin disability of the toenails and shingles.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that she is entitled to some sort of benefit simply because she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for skin disability of the toenails and for shingles.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

II.  Skin Disability of the Fingernails

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

Service connection on a direct basis is not warranted.  As noted above, service treatment records are silent for any complaints, treatments, or diagnosis of skin disability of the fingernails.  Further, the Veteran at the January 2011 stated that she started having onycholysis of the fingernails in 2010, which is many years after service.  Additionally, there is also no competent medical evidence of record linking it directly to service.

The Board finds, however, that service connection on a secondary basis is warranted.  At the January 2011 VA examination, the Veteran reported the onset of onycholysis of the fingernails in 2010.  It was noted that a dermatologist at 
Ft. Myer Rader Clinic opined that the etiology of the nail changes was not due to service, but was rather due to the medication (Doxycycline) used to treat rosacea since October 2009.  The VA examiners diagnosed medication-induced onycholysis of the fingernails and opined that it was not related to the Veteran's history of onychomycosis treatment during active service.  

The Board notes that the Veteran is already service-connected for rosecea.  With no medical evidence to the contrary, the Board finds that the Veteran's onycholysis is proximately due to treatment related to the service-connected rosecea.  Consequently, service connection is warranted.  


ORDER

Entitlement to service connection for skin disability of the toenails is not warranted.  Entitlement to service connection for shingles is not warranted.  The appeal is denied to this extent.

Entitlement to service connection for onycholysis of the fingernails is warranted.  The appeal is granted to this extent.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


